' ' “~ FlLED
In the United States Court of Federal CIaima.PR 2 3 2018

No. l7-2029 (Pro Se)

 

. . OURT OF
(Filed: April 23, 2018 | Not For Publication) F§§E§AL CLA|MS
) Keywords: Pro Se Plaintiff; Motion to
JONATHON LARON FRIEND EL, ) Dismiss; Subj ect Matter Jurisdiction.

)
Plaintiff, )
)
v. )
)
THE UNITED STATES OF AMERICA, )
)
Defendant. )
)

 

Jonathon Laron Friend El, Marion, NC, pro se.

John S. Groat, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, Washington, DC, with Whom Were Deborah A. Bynum, Assistant
Director, Robert E. Kirschman, Jr., Director, and ChadA. Readler, Acting Assistant
Attorncy General, for Defendant.

OPINION AND ORDER

KAPLAN, Judge.

Plaintiff Jonathon Laron Friend El filed a complaint in this Court on December 22,
201'7. l`he government has moved to dismiss Mr. Friend El’s complaint For the reasons
discussed below, the govemment’s motion to dismiss is GRANTED. Accordingly, Mr.
Friend El’s complaint is DISMISSED Without prejudice

BACKGROUNDl

Mr. Friend El is currently incarcerated in a state prison in North Carolina. §§§ Friend
v. Schatzman, No. l:lSCV23l, 2015 WL 1346245, at *l (M.D.N.C. Mar. 25, 2015). The
allegations in his complaint posit the existence of a wide-ranging conspiracy to somehow
commercialize the criminal justice system for the financial benefit of (among others) judges
and prosecutors E Compl. at 2e10, Docl933 F.2d 991, 993 (Fed. Cir. 1991), lt is well
established that complaints filed by }M g plaintiffs (as is this one), are held to “less stringent
standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520
(1972). NonetheleSS, even §§ se plaintiffs must persuade the Court that jurisdictional

 

2 Mr. Friend El’s complaint contains many additional allegations related to this alleged
scheme that are difficult to understand _S£_e Compl. at 5~10. For example, he alleges (among
many other things) that “[t]he securities end up being listed through the Seventh Circuit
(Chicago, IL), then sent to the DTCC, the clearinghouse [that] list[s] the securities for
trading,” Compl. at 6; that “[a]ll of the lawyers are acting as private debt collectors according
to the FDCPA” and that “[t]he Bar Association exempts them from having to register as
such,” id; and that “the ‘.courts’ have an account with the IMF (International Monetary Fund)
under lnterpol,” and, consequently, that “[t]he judges involved and the US Attorneys
involved do not have an accessible oath of office, because . . . the oath of office is between
them and the IMF.” _IQL at 7.

requirements have been met. Bernard v. United States, 59 Fed. Cl. 497, 499 (2004), affd, 98
Fed. App’X 860 (Fea_ Cir. 2004)_

The Court of Federal Claims has jurisdiction under the Tucker Act to hear “any claim
against the United States founded either upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any express or implied contract with the
United States, or for liquidated or unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1) (2012). The Tucker Act waives the sovereign immunity of the United
States to allow a suit for money damages, United States v. Mitchell, 463 U.S. 206, 212
(1983), but it does not confer any substantive rights. United States v. Testan, 424 U.S. 392,
398 (1976). Therefore, a plaintiff seeking to invoke the court’s Tucker Act jurisdiction must
identify an independent source of a substantive right to money damages from the United
States arising out of a contract, statute, regulation or constitutional provision w
Helicopter Serv., lnc. v. Fed. Aviation Admin., 525 F.Bd 1299, 1306 (Fed. Cir. 2008).

 

Applying these standards, the Court concludes that it lacks jurisdiction over Mr.
Friend El’s complaint First, under principles of federalism, “among the federal courts, only
the United States Supreme Court may review the judgments of state courts.” J iron v. United
States, 118 Fed. Cl. 190, 200 (citing, inter alia, Johnson v. Wav Cool l\/lfg., L.L.C., 20 F.
App’x 895, 897 (Fed. Cir. 2001) (per curiam)). The Court thus cannot entertain Mr. Friend
El’s attempts to collaterally attack his state court conviction as “fraud” or order any relief
related to that conviction.

Fuither, Court cannot assert jurisdiction over claims against any defendant other than
the United States. §_e§ United States v. Sherwood, 312 U.S. 584, 588 (1941) (“[I]f the relief
sought is against others than the United States the suit as to them must be ignored as beyond
the jurisdiction of the court.”) Thus, to the extent Mr. Friend El’s allegations concern the
actions of private actors or particular state or federal officials, the court has no jurisdiction
over such claims

Finally, Mr. Friend El’s demand for money damages does not appear to be rooted in
any particular federal statute, regulation, or constitutional provision, let alone one that could
fairly be interpreted as money-mandating Accordingly, the Court lacks any basis upon which
to grant Mr. Friend El’s request for an award of money damages §§§ Mitchell, 463 U.S. at
216-17. And it is axiomatic that the Court lacks the power to grant injunctive relief except
where it is incidental to a money judgment 28 U.S.C. § 1491(a); see also Todd v. United
States, 386 F.?sd 1091, 1095 (Fed. Cir. 2004). The Court therefore has no jurisdiction over
Mr. Friend El’s requests for non-monetary relief.

In short, the Court lacks jurisdiction over all of Mr. Friend El’s claims. His complaint
must therefore be DISMISSED without prejudice3

 

3 As the government points out, given that Mr. Friend El’s claims are essentially frivolous
and that he thus has also failed to state a claim, 28 U.S.C. § 1915A provides an alternative
basis for dismissing his complaint E Def.’s Mot. to Dismiss at 3-4, Docket No. 5.

 

CONCLUSION

For the reasons discussed above, the govemment’s motion to dismiss is GRANTED
and Mr. Friend El’s complaint is DISMISSED without prejudice The clerk shall enter
judgment accordingly Each side shall bear its own costs.

a /M;_.,

IT IS SO ORDERED.

 

 

ELAINE D. KC¢\PLAN
Judge